          Case: 3:19-cv-00866-jdp Document #: 8 Filed: 11/19/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 LAWRENCE NORTHERN,

          Plaintiff,                                                          ORDER
    v.
                                                                      Case No. 19-cv-866-jdp
 ANTHONY HENTZ, et al.,

          Defendants.



         In an order entered on October 9, 2020, plaintiff Lawrence Northern was granted leave

to proceed against defendants P. Miller, Pauline Hulstein, N. Dobson, Tammy Maassen and

Anthony Hentz.         Pursuant to an informal service agreement between the Wisconsin

Department of Justice and this court, the Wisconsin DOJ has filed an Acceptance of Service

on behalf of defendants Anthony Hentz, Pauline Hulstein and Tammy Maassen, but does not

accept service on behalf of defendants N. Dobson and P. Miller.

         Because plaintiff paid the full $400 filing fee, he is responsible for effecting service on

defendants N. Dobson and P. Miller following a method approved under Fed. R. Civ. P. 4.

Attached to this order is the “Procedure for Serving a Complaint on an Individual in a Federal

Lawsuit.” I am directing the clerk’s office to forward the summons, complaint (dkt. 1) and the

court’s April 23 order (dkt. 2) and October 9 screening order (dkt. 6) to plaintiff to arrange for

service on defendants N. Dobson and P. Miller.

         The Wisconsin DOJ has agreed to accept electronic service of documents on behalf of

the defendants it represents through the court’s electronic filing system. This means that for

the remainder of this lawsuit, plaintiff does not have to send a paper copy of each document
         Case: 3:19-cv-00866-jdp Document #: 8 Filed: 11/19/20 Page 2 of 2




filed with the court to the Wisconsin DOJ or defendants Anthony Hentz, Pauline Hulstein and

Tammy Maassen.

       However, because the Wisconsin DOJ is not representing defendants N. Dobson or P.

Miller, plaintiff will still be required to send paper copies of each document filed with the court

to counsel for N. Dobson and P. Miller. Discovery requests or responses are an exception to

the electronic service rule. Usually, those documents should be sent directly to counsel for the

opposing party and do not have to be sent to the court. Discovery procedures will be explained

more fully at the preliminary pretrial conference.




                                             ORDER

       IT IS ORDERED that the clerk’s office is directed to forward the summons, complaint

(dkt. 1) and the court’s April 23 order (dkt. 2) and October 9 screening order (dkt. 6) to

plaintiff to arrange for service on defendants N. Dobson and P. Miller. Plaintiff is to promptly

serve these documents on defendants N. Dobson and P. Miller and file proof of service as soon

as service has been accomplished.




               Entered this 19th day of November, 2020.

                                             BY THE COURT:


                                             /s/
                                             PETER OPPENEER
                                             Magistrate Judge




                                                2
